can T ESPINER eh ih S OF MARYLAND. © 1

 

IN RE: a *
JENNIFER N. LEWIS * . Misc. No. 19-mMc-503
*
RERRERE
** RESOLUTION

WHEREAS, JENNIFER N. LEWIS [IS RETIRING AFTER MORE THAN
THIRTY-TWO YEARS OF SERVICE TO THE U.S. DISTRICT COURT FOR THE

DISTRICT OF MARYLAND; AND

- WHEREAS, JENNIFER N. LEWIS’ HAS DEMONSTRATED HER
COMMITMENT TO THE COURT AND STAFF THROUGH HER DEDICATION,

KINDNESS, AND EXEMPLARY SERVICE;

NOW, THEREFORE, BE IT RESOLVED, THIs @™ pay oF
SEPTEMBER 2019, BY THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND, THAT THIS COURT HEREBY: EXPRESSES ITS
GRATITUDE AND APPRECIATION TO JENNIFER N. LEWIS FOR HER SERVICE TO |

THE UNITED STATES AND TO THIS COURT.

THE CLERK IS DIRECTED TO PREPARE THIS RESOLUTION FOR
- PRESENTATION TO JENNIFER N. LEWIS AND TO FILE A CERTIFIED COPY

AM Ne RECORDS OF THIS COURT.

Dae MEd

JAMES K. BREDAR, CHIEF JUDGE

 

 
